Exhibit 10.2 FIRST AMENDMENT TO CHANGE IN CONTROL RETENTION AGREEMENT THIS FIRST AMENDMENT TO CHANGE IN CONTROL RETENTION AGREEMENT (herein called this “Amendment”), is effective as of the 17th day of December, 2007, by and between INX, Inc., a Delaware corporation (the “Company”), and Paul Klotz, an individual and employee of the Company (the “Employee”). RECITALS 1. The Company and the Employee previously entered into that certain Change in Control Retention Agreement, dated December 6, 2006 (the “Original Agreement”), pursuant to which in consideration for the continued service by the Employee to the Company, the Company agreed to make a cash payment to Employee in the event of any Change in Control (as defined in the Original Agreement) regarding the Company, the amount of which is calculated based upon the Price Per Share (as defined in the Original Agreement) of the Company’s equity securities purchased by any buyer at the time of such Change in Control. 2. The Company and the Employee desire to amend the Original Agreement in order to (i) extend the term of the Original Agreement to the date one year from the date of this Amendment and (ii) replace the calculation of the cash payment based upon the Price Per Share with a one-time lump sum payment of $250,000 payable in accordance with the terms of the Original Agreement. 3. In consideration of the premises and the mutual covenants and agreements contained herein and in the Original Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: DEFINITIONS AND TREATMENT OF SHARES Terms Defined in the Original Agreement.Unless the context otherwise requires or unless otherwise expressly defined herein, the terms defined in the Original Agreement shall have the same meanings whenever used in this Amendment. AMENDMENTS TO THE ORIGINAL AGREEMENT Term of the Original Agreement.Section 1 of the Original Agreement is hereby deleted in its entirety and replaced with the following new Section 1: 1.
